Citation Nr: 0518438	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetic 
retinopathy, secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for polyuria, secondary 
to service-connected diabetes mellitus.

5.  Entitlement to service connection for gastric esophageal 
reflux disease, secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, as 
directly due to service to include as a result of Agent 
Orange exposure, and secondary to service-connected diabetes 
mellitus.

7.  Entitlement to service connection for dental disability, 
secondary to service-connected diabetes mellitus.

8.  Entitlement to an increased disability rating from an 
original grant of service-connection for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to April 
1974.  Service records reflect periodic service in the 
Republic of Vietnam between September 1972 and February 1973.

This case, in part, comes before the Board of Veterans' 
Appeals (the Board) from rating decisions rendered in May 
2001 and November 2001 in which the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied a claim of entitlement to service 
connection for hypertension as both directly due to service, 
to include due to in-service exposure to Agent Orange, and as 
secondary to service-connected diabetes mellitus.  In the 
November 2001 rating decision, the RO also granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating therefor.  The veteran thereafter indicated 
disagreement with that assignment of that rating; see AB v. 
Brown, 6 Vet. App. 35 (1993) (on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded).  This appeal 
also arises from a January 2003 rating decision, in which the 
RO denied the other issues identified above.  

The issues of entitlement to service connection for a dental 
disability secondary to service-connected diabetes mellitus, 
and entitlement to an increased rating for diabetes mellitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is not currently shown by competent medical 
evidence.

2.  Diabetic retinopathy is not currently shown by competent 
medical evidence.
  
3.  Peripheral neuropathy of the upper and lower extremities 
is not currently shown by competent medical evidence.

4.  Polyuria is not shown to be etiologically or causally 
related to service-connected diabetes mellitus.

5.  Gastric esophageal reflux disease is not shown to be 
etiologically or causally related to service-connected 
diabetes mellitus.

6.  Hypertension is first shown many years following the 
veteran's separation from service, and is not shown to be the 
product of in-service exposure to Agent Orange or to be 
etiologically or causally related to service-connected 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Diabetic retinopathy is not proximately due to, or the 
result of, service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310(a) (2004).

3.  Peripheral neuropathy of the upper and lower extremities 
is not proximately due to, or the result of, service-
connected diabetes mellitus.  38 C.F.R. § 3.310(a) (2004).

4.  Polyuria is not proximately due to, or the result of, 
service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) 
(2004).

5.  Gastric esophageal reflux disease is not proximately due 
to, or the result of, service-connected diabetes mellitus.  
38 C.F.R. § 3.310(a) (2004).

6.  Hypertension was not incurred in or aggravated by wartime 
service, it may not be presumed to have been incurred during 
such service, and it may not be presumed to be the product of 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).

7.  Hypertension is not proximately due to, or the result of, 
service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus, which 
he alleges was due to his in-service exposure to loud noise.  
He is also seeking service connection for diabetic 
retinopathy, peripheral neuropathy of the upper and lower 
extremities, polyuria, and gastric esophageal reflux disease, 
each of which he alleges is the product of his service-
connected diabetes mellitus.  In addition, he has claimed 
entitlement to service connection for hypertension, both as 
directly due to service to include due to Agent Orange 
exposure, and as the product of his service-connected 
diabetes mellitus.  

These issues are discussed below.  Two other issues, 
entitlement to service connection for dental disability as 
secondary to service-connected diabetes mellitus, and 
entitlement to an increased disability rating for service-
connected diabetes mellitus, require further evidentiary 
development and are the subject of the Remand section of this 
decision. 

Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim pertaining to service connection for dental trauma, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, VCAA notice letters were 
sent to the veteran in July 2002 (with regard to his claim 
for tinnitus) and April 2002 (with regard to his other 
claims), identifying the information that needed to be 
furnished that would support his claims for service 
connection.  Such information was also set forth in the RO's 
January 2003 rating decision and in the statement of the case 
furnished to the veteran in August 2003.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
July 2002 and April 2002 VCAA letters, the RO informed the 
veteran that it would seek all pertinent medical evidence, 
including medical records, employment records, or records 
from other Federal agencies.  The veteran was advised that VA 
would assist him in securing any private records that would 
support his claim; he was counseled that, that if he wanted 
VA to obtain medical reports on his behalf, he was to 
complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize the release of private medical records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R § 3.159(b)(1) (2004).  
In the July 2002 and April 2002 letters, the veteran was 
informed, in a section entitled "What Information or 
Evidence Do We Need From You," of the kinds of evidence he 
should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  The July 2002 and April 2002 letters 
advised the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  This request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2002 and April 2002 VCAA 
letters properly notified the veteran of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claims, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Therefore, the 
Board concludes that the veteran has been amply and correctly 
informed of what is required of him and of VA in connection 
with his claims, in compliance with the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  The July 2002 and April 2002 VCAA 
letters informed the veteran that it would assist him by 
providing a medical examination or by obtaining a medical 
opinion if it was decided that such evidence was necessary to 
make a decision on his claims. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains the veteran's service 
medical records, along with post-service medical records 
pertaining to a variety of medical concerns.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  He was afforded, and declined, the 
opportunity to present testimony before the RO or the Board.  
The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the veteran's 
claims has been consistent with the provisions of the VCAA.  
1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetic 
retinopathy, secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
service-connected diabetes mellitus.

5.  Entitlement to service connection for gastric esophageal 
reflux disease, secondary to service-connected diabetes 
mellitus.

For purposes of judicial economy, these issues will be 
discussed together.

Pertinent law and regulations

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).   A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - secondary

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  With particular regard to disabilities 
deemed to be complications of diabetes, such complications, 
when compensable, are to be evaluated separately for 
compensation purposes.  38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1) (2004).  

Standard of review

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual background

The veteran's service medical records do not demonstrate the 
presence of tinnitus, or of complaints of problems that could 
reflect the manifestation of that disorder.  The report of 
his service separation medical examination, dated in April 
1974, does not show that tinnitus or an in-service history of 
acoustic trauma was noted at that time.  

A September 1998 private medical record shows assessments to 
include gastrointestinal pain and elevated blood sugar.  A 
November 1998 private medical record notes complaints of 
right ear problems, and in particular "feeling full" and 
ringing, of four days' duration.  On examination, the right 
tympanic membrane was not visible due to the presence of "a 
lot" of hard wax totally excluding the external ear canal.  
The assessment was impacted cerumen, and both ears were 
irrigated.  

The report of an April 2001 VA eye examination shows that 
there was no diplopia, and that visual fields were normal; 
diagnoses included presbyopia and amblyopia.  Similar 
diagnoses were rendered on a VA eye examination in August 
2002.

A VA outpatient record dated in June 2000 shows that the 
veteran's gastrointestinal problems were deemed to be a 
"side effect" of medication he was taking for controlling 
his hypertension.  A June 2000 VA medical record indicates 
assessments to include anisocoria, secondary to left eye 
traumatic injury, and a "lazy" right eye; and adult onset 
diabetes mellitus, non-insulin dependent but symptomatic with 
increased urinary frequency of six months duration, and 
glycosuria.

An April 2001 VA medical record notes complaints of bilateral 
foot tingling, and an assessment of subjective paresthesias 
of the feet.  A July 2001 VA treatment record shows that the 
veteran was on medication for "heartburn."

The report of an August 2002 VA examination, expressly 
undertaken to ascertain whether certain conditions, to 
include peripheral neuropathy of the upper and lower 
extremities, gastric reflux, and polyuria, were secondary to 
diabetes mellitus, notes final diagnoses to include 
paresthesias of the hands and feet with no clinical evidence 
of neuropathy; symptoms of gastric esophageal reflux disease; 
and symptoms of polyuria/nocturia, not related to diabetes.  
The report indicates that, in the opinion of the examiner, 
there was no evidence of peripheral neuropathy of the upper 
or lower extremities.  It was also the examiner's opinion 
that the symptoms of nocturia (polyuria) were not significant 
and were not related to diabetes mellitus.  The examiner 
further opined that the veteran's gastric esophageal reflux 
disease was likewise not related to diabetes mellitus.

Analysis

As discussed above, a threshold element in determining 
whether a disability is service connected is finding that the 
disability is, in fact, currently manifested (Hickson element 
(1)).  In the absence of a current disability, service 
connection cannot be granted; service connection cannot be 
awarded for a disability that is not shown to exist.  See 
Degmetich, 104 F. 3d at 1332; see also Rabideau, 2 Vet. App. 
at 143 (holding that service connection is premised on the 
manifestation of a current disability).

The medical evidence in this case does not establish that 
tinnitus, peripheral neuropathy of the upper and lower 
extremities, or diabetic retinopathy is currently manifested.  
With regard to tinnitus, the medical record is devoid of any 
reference to that disability, or to a symptom such as ringing 
in the ears, other than for complaints of ear ringing and 
fullness in November 1998 that were attributed to excessive 
cerumen in the ears.  Tinnitus was not diagnosed, and there 
was no reference to aural damage resulting from acoustic 
trauma.  With regard to peripheral neuropathy of the upper 
and lower extremities, the medical evidence is again devoid 
of findings that such impairment is present; in April 2001, 
paresthesias was noted as subjective in nature, while in 
August 2002 it was specifically concluded that there was no 
clinical evidence of upper or lower extremity peripheral 
neuropathy.  With regard to diabetic retinopathy, the reports 
of VA eye examinations conducted in April 2001 and August 
2002, while noting the presence of several eye disorders, do 
not show that diabetic retinopathy was diagnosed, or that the 
eye problems shown on examination were symptomatic of or 
related thereto. 

In brief, the medical evidence does not demonstrate that 
either tinnitus, peripheral neuropathy of the upper and lower 
extremities, or diabetic retinopathy is currently manifested.  
In the absence of such, Hickson element (1) is not met, and 
the veteran's claims of service connection for these 
disabilities, as either directly due to service (as for 
tinnitus) or secondary to service-connected diabetes mellitus 
(as for peripheral neuropathy of the upper and lower 
extremities and for diabetic retinopathy) must be denied.

It must also be noted that the veteran's service medical 
records do not indicate the presence of tinnitus and that, 
with regard to that claim, Hickson element (2), an in-service 
disease or injury, is not satisfied.  With regard to the 
veteran's claims of service connection for diabetic 
retinopathy and peripheral neuropathy of the upper and lower 
extremities, which are claimed to be the product of service-
connected diabetes mellitus, and to his claim of service 
connection for tinnitus, there can be no nexus between 
service and a current disability (Hickson element (3)) when 
there is no current disability; there cannot by definition be 
a nexus between two items when no more than one of those 
items exists.

With regard to the veteran's claims of entitlement to service 
connection for polyuria and gastroesophageal reflux disease, 
the medical evidence shows that both of these disorders are 
currently manifested, thereby satisfying Hickson element (1).  
The veteran, however, is not alleging that these disorders 
were incurred in or aggravated by service; rather, he 
contends that these disorders are secondary to his service-
connected diabetes mellitus.  Hickson element (2), an in-
service disease or injury, therefore need not be considered, 
inasmuch as the veteran's claim is premised on finding that 
these disorders are the product of another disability.  In 
other words, the success of these claims is based on finding 
that Hickson element (3) is satisfied.

A review of the medical evidence does not demonstrate that 
the manifestation of either polyuria or gastroesophageal 
reflux disease has been attributed to the veteran's service-
connected diabetes mellitus.  To the contrary, the presence 
of any such relationship has been specifically rejected on 
medical consideration of that question.  The report of the 
August 2002 VA examination shows that the examiner found that 
there was no evidence that nocturia (polyuria) or 
gastroesophageal reflux disease were related to diabetes 
mellitus.

The question of causality of a disorder or disease is one 
involving competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In this matter, there is no 
such evidence linking the veteran's polyuria or 
gastroesophageal reflux disease to his service-connected 
diabetes mellitus, notwithstanding claims by the veteran of 
such a nexus.  The veteran has not shown that he has the 
requisite medical expertise that would qualify him to render 
medical diagnoses, or competent to identify any current 
disability as the product of another disorder.  His 
assertions, accordingly, can be assigned no probative weight.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993), and Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Similarly, the 
Board may not supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In brief, the medical evidence does not demonstrate that 
tinnitus, upper and lower extremity peripheral neuropathy, or 
diabetic retinopathy is currently manifested, or that 
polyuria or gastroesophageal reflux disease are the product 
of or otherwise related to service-connected diabetes 
mellitus.  The Board must therefore conclude that the 
preponderance of the evidence is against these claims, which 
accordingly must be denied.

6.  Entitlement to service connection for hypertension, as 
directly due to service to include as a result of Agent 
Orange exposure, and secondary to service-connected diabetes 
mellitus.

Procedural matters

In July 2000, the RO denied the veteran's original claim of 
entitlement to service connection for hypertension based on 
exposure to Agent Orange as not well grounded.  The RO noted 
that hypertension was not a recognized disability under the 
presumptive conditions for Agent Orange.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated August 3, 2000.

In a May 2001 rating decision, the RO noted that the VCAA 
required that all claims processed after July 14, 1999, that 
were denied as not well grounded be reviewed and 
reconsidered.  In denying the veteran's claim of entitlement 
to service connection for hypertension on both a direct 
service connection basis and as due to Agent Orange exposure, 
the RO considered the VA and private medical records dated 
between 1998 and 2001, and the March 2001 letter from the 
physician assistant, and concluded that the medical evidence 
indicated that the veteran was first diagnosed with 
hypertension "almost 28 (sic) years" following service.  
The RO also determined that the evidence did not demonstrate 
that the veteran's hypertension was the product of in-service 
exposure to Agent Orange.  The veteran was notified of this 
decision, and of appellate rights and procedures, by means of 
a letter dated May 18, 2001.

In a November 2001 rating decision, the RO denied service 
connection as secondary to service-connected diabetes 
mellitus.  The RO noted that there was no evidence that 
hypertension had been manifested during service, or that it 
was etiologically related to diabetes mellitus, thereby 
denying the veteran's claim on both direct and secondary 
bases.  The veteran was notified of this decision, and of 
appellate rights and procedures, by letter dated November 21, 
2001.  

In March 2002, the veteran, through his representative, 
requested that the November 2001 decision be 
"reconsidered," and forwarded a private medical statement 
in support thereof, "regarding the hypertension either as a 
direct result of exposure to Agent Orange or as secondary to 
his (service-connected) diabetes."

In January 2003, the RO determined that the veteran had not 
submitted new and material evidence, and that the previously-
denied claim of entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus had not been reopened.  This appellate adjudication 
ensued.

While the RO has characterized the issue on appeal as one in 
which the claim had been previously denied, requiring the 
submission of new and material evidence to reopen, the Board 
notes that the March 2002 statement, in which the adverse 
November 2001 decision denying service connection for 
hypertension on a secondary basis, is referenced directly, 
constitutes a timely notice of disagreement thereto.  See 
38 C.F.R. § 20.201 (2004) (wherein a notice of disagreement 
is defined as a written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result).  
In addition, it constitutes a notice of disagreement as to 
the RO's May 2001 adverse decision, in which the RO denied 
the veteran's claim of service connection for hypertension on 
a direct service connection basis, to include due to Agent 
Orange exposure.  The March 2002 statement was received by 
the RO within one year of both of those adverse decisions, 
and is accordingly timely.  See 38 C.F.R. § 302(a) (2004), 
(requiring that a notice of disagreement be received by the 
agency of original jurisdiction within one year of the 
adverse determination).  

While, as noted above, the RO in January 2003 characterized 
the veteran's claim as one in which new and material evidence 
is required, such characterization by the RO is, in fact, 
irrelevant for appellate purposes.  See, e.g., Barnett v. 
Brown, 83 F3d. 1380 (Fed. Cir. 1996), in which the United 
States Court of Appeals for the Federal Circuit held that RO 
determinations as to whether new and material evidence was or 
was not submitted are irrelevant, in that such was a question 
for Board determination.  The March 2003 statement 
constitutes a valid notice of disagreement, and the veteran's 
claim of entitlement to service connection for hypertension, 
whether directly due to service, due to in-service exposure 
to Agent Orange, or secondary to service-connected diabetes 
mellitus, will be considered de novo by the Board herein.  
Such action, wherein the entire evidentiary record will be 
reviewed, is not prejudicial to the veteran's interests; see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and Mayfield v. 
Nicholson, No. 22-1077 (U.S. Vet. App. April 14, 2005).  

Pertinent law and regulations

Service-connection - in general

In addition to the laws and regulations pertinent to service 
connection, set forth above, certain enumerated disabilities 
may be presumed by law to have been incurred in service when 
manifested to a compensable degree within a specified period 
of time following service separation.  Cardiovascular-renal 
disease, which includes hypertension, is one such disability, 
and must be manifested within a compensable degree within one 
year following service separation.  38 C.F.R. § 3.309(a) 
(2004).

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected 
when other legal requisites are satisfied:  chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (2004).  

Factual background

The veteran's service medical records do not indicate the 
presence of either elevated blood pressure readings or a 
diagnosis of hypertension.  The report of his service 
entrance examination, dated in January 1972, indicates a 
blood pressure reading of 136/86, while his separation 
medical examination, dated in April 1974, shows that his 
blood pressure was recorded as 118/68.  

A private medical record dated in September 1998 notes 
diagnoses to include hypertension.  A private medical record 
dated in November 1999 shows a diagnosis of hypertension, 
controlled.  In April 2000, a private physician reported that 
the veteran had a history of hypertension, and noted that 
"(r)ecent new release has suggested a relationship between 
the development of chronic illness such as hypertension...due 
to exposure to Agent Orange."

The report of a January 2001 VA examination shows that the 
veteran indicated that hypertension had been diagnosed 
approximately two years previously; the report notes 
diagnoses to include hypertension.  In a March 2001 
statement, a physician assistant stated that he could find no 
blood pressure recordings that were high during the veteran's 
service or within one year after his discharge, and that 
"(p)atient was in the military service from February of 72 
until April 1974 and certainly I can find no high blood 
pressure readings before April of 75."

A July 2001 VA outpatient treatment record references ongoing 
treatment for hypertension.

Analysis

The medical evidence shows that hypertension is currently 
manifested.  Hickson element (1), a current disability, is 
accordingly satisfied.

The veteran's service medical records do not indicate the 
presence of hypertension, or symptoms thereof, such as high 
blood pressure.  Hickson element (2), an in-service disease 
or injury, is not satisfied and, with regard to the veteran's 
claim that his hypertension was directly due to service, his 
claim must be denied.  Hypertension is first shown as a 
medical diagnosis in 1998, approximately 24 years following 
his separation from service.  While a physician assistant 
indicated in March 2001 that he could "find no high blood 
pressure readings before April of 1975," this does not 
suffice to demonstrate that any high blood pressure readings 
noted at that time were sufficiently elevated to constitute 
hypertension, or, for that matter, that they were so high as 
to warrant assignment of a compensable disability rating, as 
is required for application of the presumption of service 
connection.

Hickson element (3), a medical nexus between an in-service 
disease or injury and a current disability, is not satisfied, 
since a nexus between two items requires that both such items 
be manifested.  

As noted above, the veteran is also claiming that he has 
hypertension as a result of in-service exposure to Agent 
Orange.  Under 38 C.F.R. § 3.309(e), certain disabilities are 
presumed to be manifested as a consequence of in-service 
exposure to Agent Orange when the claimant had service in the 
Republic of Vietnam, as did the veteran in this case.  
Hypertension, however, is not one of those enumerated 
disabilities.  In addition, the medical evidence does not 
demonstrate that the veteran's hypertension was otherwise 
attributed to his active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (veteran was not precluded from 
presenting proof of direct service connection of direct 
service connection between his neutropenia and his in-service 
exposure to radiation; although neutropenia was not among 
statutorily enumerated radiogenic conditions that were 
presumed to be service related, presumption was not the sole 
method for showing causation).  In this case, there is no 
medical evidence whereby the veteran's hypertension is 
attributed to his period of active service.  A private 
physician noted in April 2000 that recent medical research 
suggested that there was a relationship between the 
development of chronic illnesses such as hypertension and 
Agent Orange exposure; however, in the absence of any medical 
findings specifically relating the veteran's hypertension to 
herbicide exposure, the private physician's statement is of 
no probative value in determining whether the veteran's 
hypertension, in this specific case, is the product of Agent 
Orange exposure.

Finally, the medical evidence is devoid of findings whereby 
the veteran's hypertension is deemed to be etiologically or 
causally related to his service-connected hypertension.  The 
medical record is replete with treatment reports and reports 
of examinations whereby his diabetes mellitus and 
hypertension are both noted and discussed; no such record 
shows that his hypertension was considered to be the product 
of his diabetes.  The Board accordingly, cannot conclude to 
the contrary.

The Board acknowledges that the veteran has consistently 
alleged that his hypertension is the product, in some manner, 
of his service.  However, the veteran is not shown to be a 
medical expert, and he is not qualified to express an opinion 
regarding the clinical onset or the medical causation of a 
medical disorder.  The veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992), and Moray v. Brown, 
5 Vet. App. 211 (1993).

For the reasons noted above, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension, whether directly due to 
service, due to in-service exposure to Agent Orange, or as 
secondary to service-connected diabetes mellitus.  His claim, 
accordingly, must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for diabetic retinopathy, secondary to 
service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities, secondary to service-connected diabetes 
mellitus, is denied.

Service connection for polyuria, secondary to service-
connected diabetes mellitus, is denied.

Service connection for gastric esophageal reflux disease, 
secondary to service-connected diabetes mellitus, is denied.

Service connection for hypertension, as directly due to 
service to include as a result of Agent Orange exposure, and 
secondary to service-connected diabetes mellitus, is denied.


REMAND

7.  Entitlement to service connection for dental disability, 
secondary to service-connected diabetes mellitus.

8.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

After a review of the veteran's claims file, the Board finds 
that additional development of the record is necessary prior 
to further appellate review of the above issues.

With regard to the veteran's claim of entitlement to service 
connection for a dental disability as secondary to service-
connected diabetes mellitus, it is noted that the veteran was 
accorded a VA dental examination in November 2001, the 
specific intent of which was to obtain an opinion as to 
whether it was at least as likely as not that any current 
dental impairment manifested by the veteran was etiologically 
or causally related to his service-connected diabetes 
mellitus.  The report of that examination, however, does not 
definitely establish or preclude such a relationship; the 
report, while noting that "(i)t is less than likely that the 
service connected diabetes caused the dental decay and 
problem that the nerves have died in several teeth.  Diabetes 
does however make one more prone to reaction to infection.  
Oral infection can cause the blood sugar to be difficult to 
control.  This patient does have several teeth with chronic 
infection that does not appear symptomatic at this time 
(Teeth #4, #7)."  The Board believes that clarification of 
this opinion, and in particular solicitation of an opinion as 
to whether the chronic but asymptomatic infection identified 
on this examination is, or is not, the product of or 
otherwise related to the veteran's diabetes mellitus.

With regard to the veteran's claim for an increased 
disability rating for his service-connected diabetes 
mellitus, the Board notes that the veteran has not been 
accorded a VA examination for rating purposes since January 
2001.  The Board believes that the report of a more 
contemporaneous examination would be of significant probative 
value in ascertaining whether a rating greater than the 
current 20 percent can be awarded at any time since April 25, 
2000, which is the effective date of the RO's November 2001 
award of service connection for this disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate ratings 
can be assigned for separate periods of time following the 
initial award of service connection, based on facts found 
("staged ratings")).  See also Francisco v. Brown, 7 Vet. 
App. 55 (1994) (where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran's claims file should be 
reviewed by a VA dentist in order to 
ascertain whether any dental disability, 
to include but not necessarily limited to 
chronic tooth infection, is at least as 
likely as not etiologically or causally 
related to his service-connected diabetes 
mellitus.  The examining dentist is to 
set forth his or her findings in a clear, 
logical and legible manner.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

2.  The veteran should be accorded an 
examination by an appropriate VA 
specialist in order to ascertain the 
current severity of his service-connected 
diabetes mellitus.  The examiner should 
specifically indicate whether the 
veteran's diabetes requires insulin, 
restricted diet, regulation of 
activities, is manifested by episodes of 
ketoacidosis or hypoglycemic reactions 
and the frequency and severity thereof, 
or is manifested by loss of weight or 
strength.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination report.  
The veteran's claims file is to be 
furnished to the examiner, for his or her 
review and referral, prior to this 
examination.  The examiner is to indicate 
on the examination report that the 
veteran's claims file had been obtained 
and reviewed.

3.  Thereafter, the RO should review the 
veteran's claims and determine whether 
service connection for dental disability 
secondary to service-connected diabetes 
mellitus, and an increased disability 
rating for service-connected diabetes 
mellitus, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


